


110 HR 3077 IH: Foreign Seafood Safety Act of

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3077
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Jones of North
			 Carolina (for himself, Mr.
			 Taylor, and Mr. Paul)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure the safety of imported seafood and seafood products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Seafood Safety Act of
			 2007.
		2.Importation of
			 seafood
			(a)In
			 generalSection 801 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381 et seq.) is amended by
			 adding at the end the following:
				
					(p)(1)Any seafood or seafood product capable of
				use as human food may not be imported into the United States from any foreign
				country unless—
							(A)the country applies for, and the Secretary
				issues, a certification finding that the country maintains seafood safety and
				inspection programs that use reliable analytical methods, and that are at least
				as protective of human health as such programs in the United States; and
							(B)such certification remains in
				effect.
							(2)The Secretary shall periodically
				review certifications issued under paragraph (1)(A) and shall revoke any such
				certification if the Secretary determines that the country involved is not
				maintaining seafood safety programs that meet the standard described in such
				paragraph.
						(3)In considering any application for a
				certification under paragraph (1)(A) or reviewing any such certification, the
				Secretary shall conduct an inspection of individual establishments to ensure
				that the seafood safety programs of the foreign country involved meet the
				standard described in such paragraph.
						(4)In this subsection, the terms
				seafood and seafood product mean any article
				classified under heading 0302, 0303, 0304, 0305, 0306, 0307, 1603, 1604, or
				1605 or subheading 0301.91, 0301.92, 0301.93, 0301.94, 0301.95, or 0301.99.01
				of the Harmonized Tariff Schedule of the United States.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is one year after the date of the enactment of this Act.
			
